      Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 1 of 7



                                                                     Page 1 of 7

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


RICHARD B. SPINNENWEBER,
and CHRIS SPINNENWEBER,

      Plaintiffs,

vs.                                           Case No. 4:18cv515-RH/CAS

BILL BULLOCK, et al.,

     Defendants.
_________________________________/


                                 ORDER

      Plaintiffs, who are proceeding pro se, have filed an amended civil

rights complaint against four persons. ECF No. 1. The amended

complaint has been reviewed to determine if it sufficiently states a claim

against all named Defendants. Because it does not, Plaintiffs are required

to file a second amended complaint no later than February 28, 2019.

      The only factual allegation presented against Deputy Bill Bullock is

that Plaintiff Richard (“Rick”) Spinnenweber spoke with him on the

telephone to ask questions, presumably, about “two white SUV’s with black

tinted windows” that came onto Plaintiffs’ property. ECF No. 6 at 8.
       Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 2 of 7



                                                                                   Page 2 of 7

Deputy Bullock said that he did not “like being talked down to.” Id. That

telephone conversation is an insufficient basis for a civil rights claim

against Defendant Bullock. Accordingly, Plaintiffs shall omit listing that

Defendant in the second amended complaint.

       Similarly, Plaintiffs have not provided a factual basis to state a claim

against Defendant Williams either. The only specific factual allegation

presented against Detective Williams is that he came to Plaintiffs’ front

desk with a guest and ultimately directed the “guest to pay [the] fee.” Id. at

8-9. The guest complied and the vehicle was removed. Id. at 9. That

action was not unconstitutional and, presumably, was to Plaintiffs’ benefit.

       The only other assertion made as to Detective Williams1 was that he

“used a material omission to get his probable cause affidavit.” Id. at 10.

Plaintiffs state that he did not mention that he “was instrumental in

Spinnenweber’s guest’s final transaction.” Id. at 10. Without more, that

assertion is also insufficient. Plaintiffs have not clearly indicated whether

there were, or were not, otherwise sufficient facts alleged in the affidavit to



       1
          Plaintiffs allege that Detective Williams previously had dealings with Plaintiffs
when they evicted a tenant. ECF No. 6 at 11. That event, however, is unrelated and
fails to provide a basis for a civil rights actions against Detective Williams.

Case No. 4:18cv515-RH/CAS
       Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 3 of 7



                                                                              Page 3 of 7

establish probable cause.2 Without such facts, a claim for false arrest is

insufficient. If Plaintiffs have a basis to assert a claim against Defendant

Williams, they must clearly do so in the second amended complaint.

      Plaintiffs have alleged that Defendants Bradley and Wilcox arrested

them, although Plaintiffs do not state when they were arrested. ECF No. 6

at 9. They allege that force was used against Dick Spinnenweber, who is

not a Plaintiff in this case, but there are no other facts alleged which reveal

how either Defendant violated the constitutional rights of the two named

Plaintiffs. Asserting that Defendants Bradley and Wilcox drove the

Plaintiffs to the sheriff’s office is not a sufficient basis for a claim against

those persons.

      Plaintiffs allege claims under the Fourth Amendment for abuse of

process, false arrest, and malicious prosecution. ECF No. 6 at 13. In the


      2
          “Probable cause to arrest exists when law enforcement officials have facts and
circumstances within their knowledge sufficient to warrant a reasonable belief that the
suspect had committed or was committing a crime.” United States v. Gonzalez, 969
F.2d 999, 1002 (11th Cir. 1992) (quoted in Fox v. Graff, 276 F. App’x 936, 938 (11th Cir.
2008)). “An arrest made with probable cause is an absolute bar to a § 1983 false arrest
claim.” Fox, 276 F. App’x at 938 (11th Cir. 2008) (citing Ortega v. Christian, 85 F.3d
1521, 1525 (11th Cir. 1996)). “[T]he Constitution prohibits a police officer from
knowingly making false statements in an arrest affidavit about the probable cause for an
arrest in order to detain a citizen . . . if such false statements were necessary to the
probable cause.” Jones v. Cannon, 174 F.3d 1271, 1285 (11th Cir. 1999) (quoted in
276 F. App’x at 939).

Case No. 4:18cv515-RH/CAS
      Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 4 of 7



                                                                      Page 4 of 7

second amended complaint, Plaintiffs must clearly allege facts which

support each of those claims.

      Plaintiffs should be aware that a malicious prosecution claim brought

under § 1983 must allege the following six elements:

      (1) an original judicial proceeding against the present plaintiff was
      commenced or continued; (2) the present defendant was the legal
      cause of the original proceeding; (3) the termination of the original
      proceeding constituted a bona fide termination of that proceeding in
      favor of the present plaintiff; (4) there was an absence of probable
      cause for the original proceeding; (5) there was malice on the part of
      the present defendant; and (6) the plaintiff suffered damages as a
      result of the original proceeding.

Fox v. Graff, 276 F. App’x 936, 939 (11th Cir. 2008) (citing Kingsland v.

City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004)). Here, Plaintiffs have

alleged facts showing that a judicial proceeding was commenced, then

terminated in their favor. They have not alleged facts which support the

remaining four elements, nor have they clearly indicated which of the

named Defendants “was the legal cause of” the proceeding. Plaintiffs must

do so to properly state a claim.

      Additionally, Plaintiffs should more clearly explain their claim for

“abuse of process.” ECF No. 6 at 13. Because Plaintiffs’ complaint is

premised on the fact that they were arrested, such a claim should proceed


Case No. 4:18cv515-RH/CAS
      Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 5 of 7



                                                                      Page 5 of 7

under the Fourth Amendment. Jordan v. Mosley, 298 F. App’x 803, 806

(11th Cir. 2008) (stating that “even if abuse of process could be a

cognizable tort under section 1983, proper analysis would be under the

Fourth Amendment.”). In this respect, however, “abuse of process” is

redundant because Plaintiffs also allege claims for false arrest and

malicious prosecution. See ECF No. 6 at 13. It would appear that Plaintiffs

should proceed solely on the malicious prosecution and false arrest claims,

assuming they can support them by alleging the necessary facts.

      Plaintiffs should carefully review the foregoing to determine whether

they can present allegations sufficient to state a cause of action and

proceed with this case. If Plaintiffs desire to proceed, they must file a

second amended complaint in which they name as Defendants only those

persons who are responsible for the alleged constitutional violations.

Plaintiff must place their names in the style of the case on the first page of

the civil rights complaint form and in the other appropriate sections of the

form. Further, Plaintiffs must state factual allegations for each named

Defendant. If Plaintiff cannot provide a statement of facts for a specific

Defendant, then that person should be omitted from the amended

complaint.

Case No. 4:18cv515-RH/CAS
      Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 6 of 7



                                                                       Page 6 of 7

      The Clerk of Court shall provide Plaintiffs with a complaint form to

use in submitting a “Second Amended Complaint.” The second amended

complaint must contain all of Plaintiffs’ factual allegations and claims. An

amended complaint completely replaces all previous complaints and claims

not raised in the second amended complaint are deemed abandoned. N.D.

Fla. Loc. R. 15.1. The second amended complaint filed with the Court

must contain Plaintiffs’ original signature, but Plaintiffs shall also keep an

identical copy of the second amended complaint for themselves. Plaintiffs

have until February 28, 2019, to file the second amended complaint.

      Accordingly, it is

      ORDERED:

      1. The Clerk of Court shall forward to Plaintiffs a § 1983 complaint

form so that Plaintiffs can file the second amended complaint as directed.

      2. Plaintiffs have until February 28, 2019, to file the second

amended civil rights complaint, which shall be typed or clearly written and

submitted on the court form provided to them.

      3. Failure to comply with this Court Order may result in a

recommendation of dismissal of this action.



Case No. 4:18cv515-RH/CAS
      Case 4:18-cv-00515-RH-CAS Document 7 Filed 01/25/19 Page 7 of 7



                                                                       Page 7 of 7

      4. The Clerk of Court shall return this file upon receipt of Plaintiffs’

second amended complaint or no later than February 28, 2019.

      DONE AND ORDERED on January 25, 2019.



                                   S/ Charles A. Stampelos
                                   CHARLES A. STAMPELOS
                                   UNITED STATES MAGISTRATE JUDGE




Case No. 4:18cv515-RH/CAS
